Citation Nr: 0604794	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for diabetes 
associated with herbicide exposure, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2001 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, granted 
service connection for diabetes associated with herbicide 
exposure.  The veteran was advised of the rating decision by 
letter dated in October 2001.  The RO assigned a 20 percent 
evaluation.

The veteran, through his representative, asserts that several 
medical conditions secondary to his service-connected 
diabetes mellitus included in the medical evidence of 
record-specifically, neuropathy, ophthalmopathy, 
nephropathy, and hypertension-were overlooked by the RO's 
evaluation.  The veteran asserts that the claimed disorders 
are secondary to the service-connected diabetes mellitus.  As 
these claims have been neither procedurally prepared, nor 
certified, for appellate review, the Board REFERS them to the 
RO for initial consideration and appropriate adjudicative 
action. Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that the claim was not processed in full 
compliance with the Veteran's Claims Assistance Act (VCAA) 
and cannot be fairly decided on the basis of the medical 
evidence on file.  Therefore, the claim is remanded so that 
additional evidence may be associated with the claims file.

As noted, the veteran is seeking an increased initial 
evaluation for diabetes, currently evaluated as 20 percent 
disabling.  
 
The record shows that in October 2001, the veteran submitted 
an authorization for VA to obtain private treatment summary 
records from a diabetes research institute.  Along with that 
authorization, the veteran included a separate statement that 
the VA Medical Center (VAMC) in Miami, Florida had some 
medical records about his diabetes condition, but he did not 
include the VAMC Miami on the authorization form.  

Under the VCAA, VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (Observing that any VA treatment records that 
have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).  The RO made no attempt to 
obtain either the private or VA medical records identified by 
the veteran in October 2001 before issuing its decision on 
the veteran's claim that same month and year.  

Finally, the veteran's November 2003 Appeal to Board of 
Veterans' Appeals (VA-9) asserts that the manifestation of 
the veteran's diabetes includes restricted activity, an issue 
central to the merits of his increased initial evaluation 
claim, and identified a Dr. R.C. as a source of evidence for 
this assertion.  This new evidence also needs to be developed 
before the Board can review the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  With the veteran's authorization, 
obtain the veteran's VA medical records 
and his private medical records, 
including those from Dr. R.C. and those 
from the private diabetes research 
institute.  In addition, notify the 
veteran and provide him the opportunity 
to identify any existing, alternative 
medical records.  If unable to locate 
these medical records, so state and 
explain all efforts taken to locate them.

2.  If, and only if, additional relevant 
evidence is received, determine if other 
notification or development action, to 
include an additional VA examination, is 
required.  

3.  If the RO is able to locate, or the 
veteran submits, additional records, 
readjudicate the veteran's claim for an 
initial higher rating for diabetes 
mellitus.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


